UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08228 The Timothy Plan (Exact name of registrant as specified in charter) The Timothy Plan 1055 Maitland Center Commons Maitland, FL32751 (Address of principal executive offices)(Zip code) William Murphy Unified Fund Services, Inc. 2960 N. Meridian St, Ste 300. Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:800-846-7526 Date of fiscal year end:12/31 Date of reporting period:06/30/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Registrant’s audited annual financial reports transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 are as follows: SEMI-ANNUAL REPORT June 30, 2010 (Unaudited) TIMOTHY PLAN VARIABLE SERIES Strategic Growth Conservative Growth Letter from the President June 30, 2010 Arthur D. Ally Dear Strategic Growth Variable and Conservative Growth Variable Shareholder, Following the market’s bounce-back that began in mid-March, 2009 which recovered a sizeable portion of market value that seemed to evaporate in 2008 through January and February, 2009, the first six months of 2010 has been rather choppy and somewhat volatile.As you know, your Timothy Plan Variable Fund investment is a compilation of several of Timothy’s underlying funds and, as such, your performance is directly related to the performance of those underlying funds.In October, 2009, shareholders approved adding our new Defensive Strategies Fund to the mix so your specific asset mix is approximately as follows: Conservative Growth Strategic Growth · Large/Mid Cap Value Fund 15.0 % 20.0 % · Small Cap Value Fund 5.0 % 7.5 % · Large/Mid Cap Growth Fund 12.0 % 20.0 % · Aggressive Growth Fund 3.0 % 7.5 % · International Fund 10.0 % 25.0 % · High Yield Bond Fund 10.0 % 10.0 % · Defensive Strategies Fund 15.0% 10.0% · Fixed Income Fund 30.0 % All of our various managers continue to believe that the worst of this violent market is behind us.We fully expect 2010 to be rather rocky, but we also believe this year should produce mildly positive investment results.As you know, however, no one can guarantee future results.The one thing I can assure you of is that every one of our managers continues to work very hard on your behalf. As I have stated repeatedly in the past, the Timothy Plan is serious about our mission (to genuinely screen our investments and attempt to deliver competitive investment results) and our commitment to continuously pursue Kingdom Class quality in everything we do.Thank you for being part of the Timothy Plan family. Sincerely, Arthur D. Ally, President Timothy Plan Fund Performance [1] Fund Profile | Conservative Growth Portfolio Variable Series June 30, 2010 (Unaudited) EXPENSE EXAMPLE (Unaudited): As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees and low balance fees; and indirect costs, including management fees, and other Fund operating expenses. This example is intended to help you understand your indirect costs, also referred to as “ongoing costs”, (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period of January 1, 2010, through June 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Beginning Account Ending Account Expenses Paid Value Value During Period* 1/1/2010 through 1/1/2010 6/30/2010 6/30/2010 Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to theFund’s annualized expense ratio of 0.42%, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181 days/365 days (to reflect the partial year period). The Fund’s ending account value in the first line in the table is based on its actual total return of -2.13% for the six-month period of January 1, 2010, to June 30, 2010. ** Assumes a 5% return before expenses. Timothy Plan Conservative Growth Portfolio Variable Series [2] Schedule of Investments | Conservative Growth Portfolio Variable Series As of June 30, 2010 - (Unaudited) MUTUAL FUNDS(A) - 99.96% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan Fixed Income Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds (cost $41,135,063) SHORT-TERM INVESTMENTS - 0.10% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.20% (B) Total Short-Term Investments (cost $38,604) Total Investments (cost $41,173,667) - 100.06% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.06)% ) Net Assets - 100.00% $ * Non-income producing securities. (A) Affiliated Funds - Class A Shares. (B) Variable rate security; the rate shown represents the yield at June 30, 2010. The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [ 3 ] Statement of Assets & Liabilities | Conservative Growth Portfolio Variable Series As of June 30, 2010 - (Unaudited) ASSETS Investments in Affiliated Securities at Fair Value (cost $41,135,063) [NOTE 1] $ Investments in Unaffiliated Securities at Fair Value (cost $38,604) Receivables for: Interest 9 Prepaid Expenses Total Assets LIABILITIES Payable for Fund Shares Redeemed $ Payable to Adviser Accrued Expenses Total Liabilities Net Assets $ SOURCES OF NET ASSETS At June 30, 2010, Net Assets Consisted of: Paid-in Capital $ Accumulated Undistributed Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments ) Net Unrealized Appreciation (Depreciation) in Value of Investments ) Net Assets $ Shares of Capital Stock Outstanding (No Par Value, Unlimited Shares Authorized) Net Asset Value, Offering and Redemption Price Per Share ($39,818,967 / 4,126,231 Shares) $ The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [ 4 ] Statement of Operations | Conservative Growth Portfolio Variable Series For the Six Months Ended June 30, 2010 - (Unaudited) INVESTMENT INCOME Interest from Unaffiliated Funds $ 58 Dividends from Affiliated Funds Total Investment Income EXPENSES Investment Advisory Fees [Note 3] Fund Accounting , Transfer Agency and Administration Fees Audit Fees Custodian Fees CCO Fees Trustee Expense Insurance Expense Miscellaneous Expense Total Expenses Net Investment Income (Loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on Investments in Affiliated Funds ) Change in Unrealized Appreciation (Depreciation) of Investments ) Net Realized and Unrealized Gain (Loss) on Investments ) Increase (Decrease) in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [ 5 ] Statements of Changes in Net Assets | Conservative Growth Portfolio Variable Series INCREASE (DECREASE) IN NET ASSETS Six months ended Year ended 06/30/10 (Unaudited) 12/31/09 Operations: Net Investment Income (Loss) $ $ Net Realized Gain (Loss) on Investments in Affiliated Funds ) ) Change in Unrealized Appreciation (Depreciation) of Investments ) Net Increase (Decrease) in Net Assets (resulting from operations) ) Distributions to Shareholders: Net Investment Income - ) Total Distributions to Shareholders - ) Capital Share Transactions: Proceeds from Shares Sold Dividends Reinvested - Cost of Shares Redeemed ) ) Increase (Decrease) in Net Assets (resulting from capital share transactions) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ Shares of Capital Stock of the Fund Sold and Redeemed: Shares Sold Shares Reinvested - Shares Redeemed ) ) Net Increase (Decrease) in Number of Shares Outstanding ) The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [ 6 ] Financial Highlights | Conservative Growth Portfolio Variable Series The table below sets forth financial data for one share of capital stock outstanding throughout each period presented. Six months ended Year Year Year Year Year 6/30/10 ended ended ended ended ended (Unaudited) 12/31/09 12/31/08 12/31/07 12/31/06 12/31/05 Per Share Operating Performance: Net Asset Value at Beginning of Period Income from Investment Operations: Net Investment Income (Loss) (A) (A) Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Less Distributions: Dividends from Net Investment Income - - Dividends from Realized Gains - - Total Distributions - Net Asset Value at End of Period Total Return (B) -2.13% (E) 22.80% -28.59% 8.82% 9.16% 5.33% Ratios/Supplemental Data: Net Assets at End of Period (in 000s) Ratio of Expenses to Average Net Assets: Before Reimbursement and Waiver / Recoupment 0.42% (F) 0.50% 0.64% 0.64% 0.72% 0.78% of Expenses by Adviser (C) After Reimbursement and Waiver / Recoupment 0.42% (F) 0.50% 0.64% 0.64% 0.72% 0.85% of Expenses by Adviser (C) Ratio of Net Investment Income (Loss) to Average Net Assets: Before Reimbursement and Waiver / Recoupment 1.11% (F) 1.56% 1.88% 2.68% 3.59% 0.48% of Expenses by Adviser (C)(D) After Reimbursement and Waiver / Recoupment 1.11% (F) 1.56% 1.88% 2.68% 3.59% 0.41% of Expenses by Adviser (C)(D) Portfolio Turnover 4.31% (E) 34.54% 19.70% 34.60% 2.04% 1.25% (A) Net Investment Income was calculated using average shares method. (B) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. Total return would have been higher if certain expenses had not been recouped in the year in which the recoupment occurred. (C) These ratios exclude the impact of expenses of the underlying security holdings as represented in the schedule of investments. (D) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (E) Not annualized. (F) Annualized. The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [ 7 ] Fund Profile | Strategic Growth Portfolio Variable Series June 30, 2010 (Unaudited) EXPENSE EXAMPLE (Unaudited): As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees and low balance fees; and indirect costs, including management fees, and other Fund operating expenses. This example is intended to help you understand your indirect costs, also referred to as “ongoing costs”, (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period of January 1, 2010, through June 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Beginning Account Ending Account Expenses Paid Value Value During Period* 1/1/2010 through 1/1/2010 6/30/2010 6/30/2010 Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to theFund’s annualized expense ratio of 0.43%, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181 days/365 days (to reflect the partial year period). The Fund’s ending account value in the first line in the table is based on its actual total return of -2.13% for the six-month period of January 1, 2010, to June 30, 2010. ** Assumes a 5% return before expenses. Timothy Plan Strategic Growth Portfolio Variable Series [8] Schedule of Investments | Strategic Growth Portfolio Variable Series As of June 30, 2010 - (Unaudited) MUTUAL FUNDS (A) - 99.67% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds(cost $19,488,456) SHORT-TERM INVESTMENTS - 0.36% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.20%(B) Total Short-Term Investments (cost $58,026) Total Investments (cost $19,546,482)- 100.03% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.03)% ) Net Assets - 100.00% $ * Non-income producing securities. (A) Affiliated Funds - Class A Shares. (B) Variable rate security; the rate shown represents the yield at June 30, 2010. The accompanying notes are an integral part of thsee financial statements. Timothy Plan Strategic Growth Portfolio Variable Series [ 9 ] Statement of Assets & Liabilities | Strategic Growth Portfolio Variable Series As of June 30, 2010 - (Unaudited) ASSETS Investments in Affiliated Securities at Fair Value (cost $19,488,456)[NOTE 1] $ Investments in Unaffiliated Securities at Fair Value (cost $58,026) Receivables for: Fund Shares Purchased Interest 3 Prepaid Expenses Total Assets LIABILITIES Payable to Adviser $ Accrued Expenses Total Liabilities Net Assets $ SOURCES OF NET ASSETS At June 30, 2010, Net Assets Consisted of: Paid-in Capital $ Accumulated Undistributed Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments ) Net Unrealized Appreciation (Depreciation) in Value of Investments ) Net Assets $ Shares of Capital Stock Outstanding (No Par Value, Unlimited Shares Authorized) Net Asset Value, Offering and Redemption Price Per Share ($16,038,735 / 2,092,486 Shares) $ The accompanying notes are an integral part of thsee financial statements. Timothy Plan Strategic Growth Portfolio Variable Series [ 10 ] Statement of Operations | Strategic Growth Portfolio Variable Series For the Six Months Ended June 30, 2010 - (Unaudited) INVESTMENT INCOME Interest from Affiliated Funds $ 1 Interest from Unaffiliated Funds 36 Dividends from Affiliated Funds Total Investment Income EXPENSES Investment Advisory Fees [Note 3] Fund Accounting, Transfer Agency and Administration Fees Audit Fees Custodian Fees CCO Fees Trustee Expense Insurance Expense Miscellaneous Expense Total Expenses Net Investment Income (Loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on Investments in Affiliated Funds ) Change in Unrealized Appreciation (Depreciation) of Investments ) Net Realized and Unrealized Gain (Loss) on Investments ) Increase (Decrease) in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of thsee financial statements. Timothy Plan Strategic Growth Portfolio Variable Series [ 11 ] Statements of Changes in Net Assets | Strategic Growth Portfolio Variable Series INCREASE (DECREASE) IN NET ASSETS Six months ended Year ended 06/30/10 (Unaudited) 12/31/09 Operations: Net Investment Income (Loss) $ $ Net Realized Gain (Loss) on Investments in Affiliated Funds ) ) Change in Unrealized Appreciation (Depreciaton) of Investments ) Net Increase (Decrease) in Net Assets (resulting from operations) ) Distributions to Shareholders: Net Investment Income - ) Total Distributions to Shareholders - ) Capital Share Transactions: Proceeds from Shares Sold Dividends Reinvested - Cost of Shares Redeemed ) ) Increase (Decrease) in Net Assets (resulting from capital share transactions) ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ Shares of Capital Stock of the Fund Sold and Redeemed: Shares Sold Shares Reinvested - Shares Redeemed ) ) Net Increase (Decrease) in Number of Shares Outstanding ) ) The accompanying notes are an integral part of thsee financial statements. Timothy Plan Strategic Growth Portfolio Variable Series [ 12 ] Financial Highlights | Strategic Growth Portfolio Variable Series The table below sets forth financial data for one share of capital stock outstanding throughout each period presented. Six months ended Year Year Year Year Year 6/30/10 ended ended ended ended ended (Unaudited) 12/31/09 12/31/08 12/31/07 12/31/06 12/31/05 Per Share Operating Performance: Net Asset Value at Beginning of Period Income from Investment Operations: Net Investment Income (Loss) (A) (A) Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Less Distributions: Dividends from Net Investment Income - - - Dividends from Realized Gains - - Total Distributions - Net Asset Value at End of Period Total Return (B) -7.15% (E) 29.48% -39.55% 10.13% 9.83% 5.89% Ratios/Supplemental Data: Net Assets at End of Period (in 000s) Ratio of Expenses to Average Net Assets: Before Reimbursement and Waiver / Recoupment 0.43% (F) 0.50% 0.65% 0.64% 0.72% 0.79% of Expenses by Adviser (C) After Reimbursement and Waiver / Recoupment 0.43% (F) 0.50% 0.65% 0.64% 0.72% 0.85% of Expenses by Adviser(C) Ratio of Net Investment Income (Loss) to Average Net Assets: Before Reimbursement and Waiver / Recoupment 0.22% (F) 0.82% 0.69% 1.61% 2.21% (0.42)% of Expenses by Adviser (C)(D) After Reimbursement and Waiver / Recoupment 0.22% (F) 0.82% 0.69% 1.61% 2.21% (0.48)% of Expenses by Adviser(C)(D) Portfolio Turnover 3.08% (E) 21.90% 8.56% 45.07% 2.62% 3.43% (A) Net Investment Income was calculated using average shares method. (B) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. Total return would have been higher if certain expenses had not been recouped in the year in which the recoupment occurred. (C) These ratios exclude the impact of expenses of the underlying security holdings as represented in the schedule of investments. (D) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (E) Not annualized. (F) Annualized The accompanying notes are an integral part of thsee financial statements. Timothy Plan Strategic Growth Portfolio Variable Series [ 13 ] Notes to Financial Statements June 30, 2010 (Unaudited) Conservative and Strategic Growth Portfolio Variable Series Note 1 | Significant Accounting Policies The Timothy Plan Conservative Growth Portfolio Variable Series (“Conservative Growth Portfolio”) and the Timothy Plan Strategic Growth Portfolio Variable Series (“Strategic Growth Portfolio”) (individually the “Fund”, collectively the “Funds”) were organized as diversified series of The Timothy Plan (the “Trust”).The Trust is an open-ended investment company established under the laws of Delaware by an Agreement and Declaration of Trust dated December 16, 1993 (the “Trust Agreement”). The Conservative Growth Portfolio’s primary objective is moderate long-term capital growth, with a secondary objective of current income only to the extent that the Timothy Funds in which the Conservative Growth Portfolio invests seek current income.The Strategic Growth Portfolio’s primary investment objective is medium to high levels of long-term capital growth, with a secondary objective of current income only to the extent that the Timothy Funds in which the Strategic Growth Portfolio invests seek current income.The Conservative Growth Portfolio seeks to achieve its investment objectives by investing primarily in the following Timothy Funds which are other series of the Trust: Small Cap Value Fund, Large/Mid Cap Value Fund, Large/Mid Cap Growth Fund, Fixed Income Fund, Aggressive Growth Fund, High Yield Bond Fund, International Fund and Defensive Strategies Fund. The Conservative Growth Portfolio also invests in the Fidelity Institutional Money Market Portfolio, an unaffiliated mutual fund.The Strategic Growth Portfolio seeks to achieve its investment objectives by investing primarily in the following Timothy Funds which are other series of the Trust: Small Cap Value Fund, Large/Mid Cap Value Fund, Large/Mid Cap Growth Fund, Aggressive Growth Fund, High Yield Bond Fund, International Fund and Defensive Strategies Fund. The Strategic Growth Portfolio also invests in the Fidelity Institutional Money Market Portfolio, an unaffiliated mutual fund.Each Fund is one of a series of Funds currently authorized by the Board of Trustees (the “Board”).Timothy Partners, Ltd., (“TPL” or the “Adviser”) is the Investment Adviser for the Funds. The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. A. SECURITY VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Each Fund purchases Class A Shares of the Timothy Funds at net asset value without any sales charges.Investments in mutual funds, including money market mutual funds, are generally priced at the ending NAV provided by the service agent of the funds. These securities will be categorized as Level 1 securities. The Board has delegated to the Adviser responsibility for determining the value of Fund portfolio securities under certain circumstances. Under such circumstances, the Adviser will use its best efforts to arrive at the fair value of a security held by each Fund under all reasonably ascertainable facts and circumstances. The Adviser must prepare a report for the Board not less than quarterly containing a complete listing of any securities for which fair value pricing was employed and detailing the specific reasons for such fair value pricing.The Board has adopted written policies and procedures to guide the Adviser with respect to the circumstances under which, and the methods to be used, fair value pricing is utilized. Timothy Plan Notes [ 14 ] The following is a summary of the inputs used to value the Conservative Growth Portfolio’s investments as of June 30, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Mutual Funds $ $
